EXHIBIT 10.3




TERM LOAN NOTE

April 3, 2008

$9,000,000







FOR VALUE RECEIVED, the undersigned Green Plains Grain Company LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
the “Borrower”), promises to pay to the order of First National Bank of Omaha, a
national banking association (together with its successors and assigns, the
“Lender”), the principal sum of up to nine million dollars ($9,000,000),
together with interest thereon, as specified below.  

This Term Loan Note is issued under and in accordance with the terms of the
Credit Agreement dated April 3, 2008 among Borrower and Lender, and is subject
to the provisions and entitled to the benefits of such agreement, including all
provisions related to renewal, default, acceleration and remedies. Capitalized
terms not defined in this Term Loan Note shall have the respective meanings set
forth in the Credit Agreement.  All obligations of Borrower hereunder shall be
payable in immediately available funds in lawful money of the United States of
America in the manner specified in Section 2.4(e) of the Credit Agreement.

Borrower agrees to pay to Lender the Term Loan which is evidenced by this Term
Loan Note on or before the earlier of (i) April 3, 2013, (ii) termination of the
Term Loan Facility and (iii) termination of the Credit Agreement.  Borrower may
prepay all or any part of the unpaid principal hereunder without premium or
penalty (subject to the provisions of Section 2.9 of the Credit Agreement) at
any time.  The Term Loan outstanding under this Term Loan Note at any one time
shall not exceed the Term Loan Commitment.  The principal repaid hereunder is
not available for reborrowing.

Any Advance made against this Term Loan Note, any repayment of principal hereon
and the status of any such Advance from time to time shall be endorsed by Lender
on a schedule to this Term Loan Note or recorded on the books and records of
Lender (provided that such entries shall be endorsed on a schedule to this Term
Loan Note prior to any negotiation hereof).  Borrower agrees that in any action
or proceeding instituted to collect or enforce collection of this Term Loan
Note, the entries endorsed on a schedule to this Term Loan Note or recorded on
the books and records of Lender shall be prima facie evidence of the unpaid
principal balance of this Term Loan Note and the status of any such Advance from
time to time.

Interest shall accrue on the unpaid principal amount of the Term Loan at the
interest rate set forth in  Section 2.3(a) of the Credit Agreement until this
Term Loan Note is paid in full.  Interest shall accrue on the unpaid principal
amount of the Term Loan on and after the occurrence and during the continuance
of an Event of Default at the Default Rate.  Interest shall be calculated on the
basis of actual days outstanding and a 360-day year.  Borrower shall pay
interest (i) on the last Business Day of each month until the Term Loan Maturity
Date, (ii) on the Term Loan Maturity Date and (iii) upon payment in full.
 Interest shall continue to accrue on the unpaid principal amount of the Term
Loan notwithstanding any permitted or unpermitted failure of Borrower to make
any payment.  Any accrued interest remaining past due for thirty (30) days or
more shall be added to and become part of the unpaid principal balance and shall
bear interest at the rates specified in this Term Loan Note.

Principal shall be due and payable on the last Business Day of each calendar
quarter, commencing on June 30, 2008, through and including the Term Loan
Maturity Date, in consecutive quarterly payments of principal equal to two
hundred twenty-five thousand dollars ($225,000).  The entire outstanding
principal balance of the Term Loan, together with all unpaid accrued interest
thereon, shall be due and payable in full on the Term Loan Maturity Date.





1







--------------------------------------------------------------------------------

If Borrower fails to make any payment of principal or interest on the date due
and payable hereunder, or if any other Event of Default occurs under the Credit
Agreement, then the entire balance due on this Term Loan Note shall at the
option of Lender become at once due and payable.

This Term Loan Note is secured by the Collateral encumbered by the Credit
Agreement and other Loan Documents.  The obligations, covenants and agreements
of the Credit Agreement and each and every of the Loan Documents are hereby made
a part of this Term Loan Note to the same extent and with the same effect as if
they were fully set forth herein, and Borrower does hereby agree to perform and
keep each and every obligation, covenant and agreement set forth in this Term
Loan Note, the Credit Agreement and the other Loan Documents.  This Term Loan
Note shall evidence, and the Credit Agreement and other Loan Documents shall
secure, the Obligations.

Borrower hereby waives presentment, protest and notice of dishonor, protest
and/or non-payment.

Lender shall not be deemed to have waived any of its rights upon or under this
Term Loan Note, the Credit Agreement or the other Loan Documents, unless such
waiver be in writing and signed by Lender.  No delay or omission on the part of
Lender in exercising any right shall operate as a waiver of such right or any
other right.  A waiver on any one occasion shall not be construed as a bar to or
waiver of any right on any future occasion.  All rights and remedies of Lender
on liabilities or collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly or
concurrently, subject to any express limitations thereof contained in this Term
Loan Note, the Credit Agreement or the other Loan Documents.

This Term Loan Note shall be construed according to the substantive laws of the
State of Nebraska.

Any provision of this Term Loan Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

[Signatures Page Follows]








2







--------------------------------------------------------------------------------

Executed as of the 3rd day of April, 2008.




 

Borrower:

 

 

 

Green Plains Grain Company LLC

 

 

 

 

 

 

 

By:

/s/ Wayne Hoovestol                                        

Name: Wayne Hoovestol
Title: President

 

 








3





